DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/23/2022.
Claims 1-2, 4-6, 8, 10-15, 18, 20 and 23-28 remain pending in the application.

Continued Examination Under 37 CFR 1.114
In view of the Appeal Brief filed on 09/23/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY T BARTON/               Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                         

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 recites the limitation "the connectors" (plural) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Current claim recites “the connectors” (plural) are secured to the vertical support body at a fixed location (singular location); it is unclear as to who a plurality of connectors are structurally capable of being fixed to a single location.  The claim is indefinite when the limitation is read in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 10, 12-15, 18, 20, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruh (US 2008/0190476) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-2, 18 and 20, Baruh discloses a system for capturing and storing solar energy (fig. 10), the system comprising:
	a solar energy capture and store device (fig. 10) including:
a plurality of segments arranged in a contiguous row (fig. 10), wherein immediately adjacent ones of the segments are interconnected by a hinge (526 or 528) such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one other and remain directly connected to one another as a continuous uninterrupted strip (fig. 10), and an expanded state (fig. 10), wherein the plurality of segments includes:
a first segment, a second segment, a third segment, the first and second segments connected to the third segment at opposite sides thereof (figs. 10-11);
a first photovoltaic layer 510 carried by the first segment and a second photovoltaic layer 510 carried by the second segment;
electronic connection between each immediately adjacent pair of segments of the plurality of segments (paragraph [0068] discloses the solar panels 510 on the plurality of segments are connected in parallel or series, which implies that electronic connection exists between immediately adjacent pair of segments of the plurality of segments); and
a support assembly (the mast 50 + the stay 502 + the hull 20 + the connector 520 and winch described in paragraph [0069] collectively form the claimed support assembly) configured to support the device in the expanded state, including the support assembly secured to a leading segment of the strip and supporting the leading segment relative to ground such that the leading segment is held vertically above remaining segments of the strip in the solar collection arrangement (fig. 10 shows the support assembly is secured to the leading segment 510, which is held vertically above remaining segments of the strip), and further wherein the support assembly is configured to establish and maintain adjacent pairs of the segments at a predetermined included angel of less than 180 degrees and greater than 0 degrees in the solar collection arrangement (please see annotated figs. 10 and 15 below that show the support assembly of Baruh is structurally capable of holding adjacent pairs of the segments at a determined angle less than 180 and greater than 0 degrees), including the support assembly off-setting a collapsing force exerted onto the strip by gravity while the solar collection arrangement so as to maintain the determined included angle (the support assembly is structurally capable of off-setting the collapsing force exerted onto the strip by gravity in the claimed manner due to the pulling force against the gravitational force; additionally, the support assembly of Baruh is structurally capable of and is configured to maintain the adjacent pairs at the angle shown in figs. 10 and 15 when the pulling force by the winch is halted and is held).

    PNG
    media_image1.png
    452
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    315
    463
    media_image2.png
    Greyscale

Baruh is silent regarding a power storage layer carried by at least one of the plurality of segments and electrically connected to at least one of the photovoltaic layers and an electrical connections terminus carried by at least one of the plurality of segments for delivering stored energy.
Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by at least one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer; and the majority of the segments carries the solar cells 602 as well as the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicitly disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic system of Baruh with the module 600, that comprises the photovoltaic layer and the power storage layer, and the associated electrical connection terminus as disclosed by Munshi in order to store the energy generated by the photovoltaic layers via associated power storage layers for additional usage (Munshi, [0027, 0119]).  The power storage layers of Munshi is also flexible that makes them compatible with the photovoltaic structure of Baruh.  Furthermore, forming the charge storing layers with the photovoltaic layers as disclosed by Munshi in the configuration of Baruh would simply the device of Baruh and improves its portability.  In the modified system of Baruh in view of Munshi, the power storage layer is carried by at least one of the plurality of segments because a majority of the plurality of segments of Baruh carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claim 8, the mast 50 of Baruh is the structural equivalence to the claimed stanchion.  The limitation “configured to be affixed to ground” is drawn to the intended location at which the stanchion is positioned that does not structurally differentiate the claimed stanchion from that of the prior art because the stanchion of Baruh is structurally capable of being affixed to ground.  Furthermore, Baruh discloses in paragraph [0079] that the solar panel system is not limited to sailboats but can be used in terrestrial settings such as hills, cliffs, fields, mounds and valleys that would require fixing the stanchion to the ground.

Addressing claim 10, Baruh discloses in fig. 10 the stay 502 as the structural equivalence to the claimed at least one cable configured for mounting to a wall (the surface of the hull).

Addressing claim 12, fig. 10 of Baruh shows the support assembly and the device are configured such that when the device is supported by the support assembly and the deice is in the expanded state, the first and second segments are angled relative to earth (the angle shown in fig. 10 is the equivalence to the recited angle relative to earth) such that the corresponding photovoltaic layers capture solar energy.

Addressing claim 13, Baruh discloses in fig. 17 the support assembly includes sun tracking mechanism to manipulate an arrangement of the device according to an amount of solar energy gain [0080].

Addressing claim 14, Baruh discloses sensor for determining the relative position of the solar panel system to the sun as well as a table indicating the altitude and azimuth based on time and/or day [0087-0088] that correspond to the claimed markings designated an arrangement of the plurality of segments relative to a corresponding latitudinal position.

Addressing claim 15, Baruh discloses in paragraph [0087] a sensor carried by the device and for directing operation of the device.

Addressing claim 23, Baruh discloses the vertical support body (50 in fig. 10 or 550 in fig. 15) and a connector 520 configured to attach one hinge of the device in the expanded state to the vertical support body (via the stay 502) to establish the predetermined angle between the adjacent segments corresponding with the one hinge.

Addressing claim 24, figs. 10 and 15 of Baruh show every other hinge 528 of the device in the expanded state is attached to the vertical support body (via the stay 502) by a respective connector 520.

Addressing claim 26, Baruh discloses the connector 520 is a connecting rod or hook coupled at a hinge line between the adjacent segments; therefore, the connector 520 is the structural equivalence to the claimed holder body.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruh (US 2008/0190476) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-2, 4-6, 8, 10, 12-13, 15, 18, 20, 23-24 and 26 above, and further in view of Fereday (US 2010/0154860).
Addressing claim 11, Baruh discloses the support assembly 800 is self-powered for the purpose of tracking the position of the sun [0089].

Baruh is silent regarding a motor mechanically coupled to the support assembly to rotate the device in tracking the sun.

Fereday discloses a flexible photovoltaic system comprising a support assembly 1 (figs. 1A-2, 5 and 7A-7E) for supporting the photovoltaic system in an expanded state.  Furthermore, the support assembly includes motor mechanically coupled to the support assembly to rotate the device in tracking the sun [0069].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the known support assembly of Baruh with the known motor disclosed by Fereday in order to obtain the predictable result of self-powering the support assembly to track the movement of the sun (Rationale B, KSR decision, MPEP 2143).

Claim(s) 1-6, 8, 12, 14-15, 18, 20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,119,292) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-2, 18 and 20, Harvey discloses a system for capturing solar energy (figs. 1A-8B), the system comprising:
	a solar energy capture device including:
a plurality of segments 92A-92D arranged in contiguous row (fig. 1D shows the segments are interconnected into the claimed contiguous row structure), wherein immediately adjacent ones of the segments are interconnected by a hinge such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip (figs. 1A-1D), and an expanded state (fig. 1D), 
wherein the plurality of segments includes:
		a first segment 92A,
		a second segment 92C,
		a third segment 92B,
	the first 92A and second 92C segments connected to the third segment 92B at opposite sides thereof (fig. 1D);
first, second and third photovoltaic layer carried by first, second and third segment, respectively (col. 9 ln 7-20); and
a support assembly (the assembly shown in figs. 1A-1D, except for the photovoltaic segments 92A-9D, corresponds to the claimed support assembly) configured to support the device in the expanded state (fig. 1D), including the support assembly secured to a lead segment 92A of the strip and supporting the leading segment relative to ground such that the leading segment is held vertically above the remaining segments of the strip in a solar collection arrangement (fig. 1D), and further wherein the support assembly is configured to establish and maintain adjacent pairs of the segments at a determined included angle of less than 180 degrees and greater than 0 degrees in the solar collection arrangement (fig. 1D), including the support assembly off-setting a collapsing force exerted onto the strip by gravity while in the solar collection arrangement so as to maintain the determined included angle (Harvey discloses the motor 44, drive mechanism and locking mechanism shown in figs. 6A-7B that are configured to perform the claimed function of “off-setting a collapsing force exerted onto the strip by gravity while in the solar collection arrangement so as to maintain the determined included angle”).

Harvey is silent regarding a power storage layer carried by at least one of the plurality of segments and electrically connected to at least one of the photovoltaic layers; an electronic connection between each immediately adjacent pair of segments of the plurality of segments; and an electrical connections terminus carried by at least one of the plurality of segments for delivering stored energy.

Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by at least one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicitly disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.  Munshi further discloses in paragraph [0105] a plurality of SEIPU are strung together to increase the power output, which implicitly means the existence of electronic connection between each immediately adjacent pair of SEIPU or segments of the plurality of segments in order for their power to be combined.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Harvey with the photovoltaic module comprising the photovoltaic layer, the power storage layer, the associated electrical connection terminus and the electronic connection between each immediately adjacent pair of segments as disclosed by Munshi in order to store the energy generated by the photovoltaic layers of each panel via the associated power storage layers as well as combining the power generated by the plurality of segments (Munshi, [0027, 0105, 0119]).  In the modified system of Harvey in view of Munshi, the power storage layer is carried by at least one of the plurality of segments because a majority of the plurality of segments of Baruh carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claim 8, in figs. 1A-1D, the support assembly of Harvey that extends upward corresponds to the stanchion, including a base, that is configured to be affixed to ground.  Furthermore, the limitation “configured to be affixed to ground” is drawn to the intended location at which the stanchion is positioned that does not structurally differentiate the claimed stanchion from that of the prior art because the stanchion of Harvey is structurally capable of being affixed to ground.

Addressing claim 12, fig. 1D of Harvey shows when the device is supported by the support assembly and is in the expanded state, the first and second segments are angled relative to earth such that the corresponding photovoltaic layers capture solar energy.

Addressing claim 14, Harvey discloses in fig. 7A the tapes have perforations that engage with the detent mechanism that corresponds to the claimed markings designating an arrangement of the plurality of segments relative to a corresponding latitudinal direction.

Addressing claim 15, Munshi discloses each photovoltaic unit includes a temperature sensor for thermal management [0030, 0046], which is analogous to directing operation of the device.

Addressing claim 23, fig. 1D of Harvey discloses the support assembly includes a vertical support body (22A-22C) and a connector (26C+108b+106b) configured to attach one hinge of the device in the expanded state to the vertical support body in establishing the determined angle between the adjacent segments corresponding with the one hinge (fig. 8B).

Addressing claim 24, fig. 1D of Harvey shows every other hinge of the device in the expanded state is attached to the vertical support body by a respective connector (26A-26C).

Addressing claim 25, fig. 1D shows the connectors are secured to the vertical support body at fixed locations.

Addressing claim 26, fig. 8B of Harvey shows the connector is a holder body 26C coupled at a hinge line (via 108B and 106B) between adjacent segments.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,119,292) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-6, 8, 12, 14-15, 18, 20 and 23-26 above, and further in view of Fuchs (WO2011147542 with provide machine English translation).
Addressing claim 10, Harvey is silent regarding the limitation of current claim.

Fuchs discloses a system for capturing solar energy; wherein, the support assembly includes at least one cable 38 configured for mounting to a wall (fig. 11).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Harvey with the cables configured for mounting to a wall as disclosed by Fuchs in order to anchor the solar capturing device to the wall for support (Fuchs, fig. 11).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,119,292) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-6, 8, 12, 14-15, 18, 20 and 23-26 above, and further in view of Kim et al. (KR 2013/0093453 with provided machine English translation).
Addressing claims 11 and 13, Harvey is silent regarding the limitations of current claims.

Kim discloses a tower for supporting a solar energy capture device including a plurality of segments that are maintained at an angle (fig. 4) similarly to that of Harvey.  Kim further discloses a server motor is placed inside the tower along with the associated gear to rotate the device around the rotation axis of the tower to track the sun’s movement to increase power generation efficiency [0030-0032].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the support assembly of Harvey with the server motor and associated gear disclosed by Kim to rotate the solar capturing device according to the sun’s movement to increase the power generation efficiency (Kim, [0030-0032]).  

Claim(s) 1-6, 8, 11-15, 18, 20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20130093453 with provide machine English translation) in view of Munshi et al. (US 2003/0038610).
Addressing claims 1-2, 12 and 18, Kim discloses a system for capturing solar energy, the system comprising:
	a solar energy capture device (fig. 1) including:
a plurality of segments 10 arranged in a contiguous row (figs. 1-2), wherein immediately adjacent ones of the segments are interconnected by a hinge 14 such that the plurality of segments are transitionable between a collapsed, folded state, in which the segments are stacked onto one another and remain directly connected to one another as a continuous uninterrupted strip (figs. 1-2), and an expanded state (fig. 2), wherein the plurality of segments includes:
first, a second and a third segments (figs. 1-2) with the first and second segments connected to the third segment at opposite sides thereof (figs. 1-2);
first and second photovoltaic layers 11 carried by the first and second segments, respectively;
a support assembly (the support assembly shown in figs. 3-11 that excludes the device shown in figs. 1-2) configured to support the device in the expanded state (figs. 4 and 6), including the support assembly secured to a leading segment of the strip (fig. 4) and supporting the leading segment relative to ground such that the leading segment is held vertically above remaining segments of the strip in a solar collection arrangement (fig. 6), and further wherein the support assembly is configured to establish and maintain adjacent pairs of the segments at a predetermined included angle of less than 180 degrees and greater than 0 degrees in the solar collection arrangement (figs. 4 and 6), including the support assembly off-setting a collapsing force exerted onto the strip by gravity while in the solar collection arrangement so as to maintain the determined included angle (the fasteners 25 and bracket angle 18 of the support assembly perform the function of “off-setting a collapsing force exerted onto the strip by gravity while in the solar collection arrangement so as to maintain the determined included angle”).

Munshi discloses a system for capturing and storing solar energy; wherein, the system comprising a plurality of segments (figs. 9-12 and 13, the plurality of segments 500 or 600 are combined to form the undulating pattern 700 in fig. 13).  The system further includes a power storage layer (battery cells 614 and capacitors 622 in fig. 11) carried by at least one of the plurality of segments (each segment that carries the solar cells 602 also carries the storage layer) and electrically connected to at least one of the photovoltaic layers (the power storage layer in fig. 11 is electrically connected to the photovoltaic layer on the same segment).  Munshi further discloses in paragraph [0111] that the stored energy in the battery is used for powering instruments, charging the capacitor or providing some other electrical function; therefore, it is the Examiner’s position that the electrical connection terminus, which are associated with each power storage layer of each segment, are implicitly disclosed by Munshi in order to interface the battery with the electrical load that utilizes the stored power in the power storage layer.  Munshi further discloses in paragraph [0105] a plurality of SEIPU are strung together to increase the power output, which implicitly means the existence of electronic connection between each immediately adjacent pair of SEIPU or segments of the plurality of segments in order for their power to be combined.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Kim with the photovoltaic module comprising the photovoltaic layer, the power storage layer, the associated electrical connection terminus and the electronic connection between each immediately adjacent pair of segments as disclosed by Munshi in order to store the energy generated by the photovoltaic layers of each panel via the associated power storage layers as well as combining the power generated by the plurality of segments (Munshi, [0027, 0105, 0119]).  In the modified system of Kim in view of Munshi, the power storage layer is carried by at least one of the plurality of segments because a majority of the plurality of segments of Baruh carries photovoltaic cells with the associated power storage layer.

Addressing claims 4-6, in paragraph [0030], Munshi discloses a flexible electronic circuitry in electrical contact with each of the solar cell, heating element, thin film battery and capacitor layers.  Munshi further discloses in paragraph [0046] the flexible system is for forming flexible inflated balloon; therefore, the circuitry that connects the photovoltaic layer to the power storage layer is also flexible.  Paragraph [0046] also discloses the plurality of segments are interconnected to form a larger panel, which further shows that the flex circuitry is configured to establish the segments and the electronic connections.  Figs. 9 and 11 of Munshi show the flex circuitry (516 or 616) is contiguous through the segments (in order to establish electrical connection between the segments) and connect to the power storage layer.  Furthermore, the device is configured such that the segments are heated by stored power that energies a portion of the flex circuitry [0067-0068, 0103 and 0111].

Addressing claim 8, the tower 30 of Kim is the structural equivalence to the claimed stanchion configured to be affixed to ground.

Addressing claim 11, Kim discloses in paragraphs [0031-0032] a server motor mechanically coupled to the support assembly to rotate the device in tracking the sun.

Addressing claim 13, Kim discloses in paragraphs [0031-0032] a server motor mechanically coupled to the support assembly to rotate the device in tracking the sun to improve power generation efficiency that corresponds to manipulating an arrangement of the device according to an amount of solar energy gain.  Figs. 8-9 of Kim also show the support assembly manipulate the tilt of the reflective surface and the solar device to improve ower generation efficiency that also corresponds to the limitation of current claim.

Addressing claim 14, Kim discloses in paragraphs [0004, 0037, 0040, 0042] the positions of the tower and reflective surface are changed according to seasonal change of the sun’s position. Therefore, the orientation of the tower and the position of the reflective surface correspond to the claimed markings designating an arrangement of the plurality of segments relative to a corresponding latitudinal position because the orientation of the tower and the reflective surface according to the seasonal change of the sun also indicates the latitudinal position of the system.

Addressing claim 15, Munshi discloses each photovoltaic unit includes a temperature sensor for thermal management [0030, 0046], which is analogous to directing operation of the device.

Addressing claim 20, please see fig. 2 of Kim.

Addressing claims 23-24, fig. 6 of Kim discloses the support assembly includes a vertical support body 30 and a connector (fastener 25) configured to attach one hinge of the device in the expanded state to the vertical support body (the fasteners 25 attach the side of the frame, which includes the hinge to the vertical support body) in establishing the determined angle between the adjacent segments corresponding with the one hinge.

Addressing claim 25, figs. 6-7 of Kim disclose the connectors 25 are secured to the vertical support body 30 at a fixed location.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20130093453 with provide machine English translation) in view of Munshi et al. (US 2003/0038610) as applied to claims 1-6, 8, 11-15, 18, 20 and 23-25 above, and further in view of Shi et al. (CN 204539058 with provided machine English translation).
Addressing claim 10, Kim discloses the system is deployed near building (fig. 10); however, Kim is silent regarding the support assembly includes at least one cable configured for mounting to a wall.

Shi discloses in fig. 1 a support assembly for photovoltaic panel includes a cable 8 for securing the vertical support 1 to a wall 9.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the support assembly of Kim with the cable for securing the vertical support to the wall as disclosed by Shi in order to provide further fastening point for the vertical support acting as counterweight to the anti-pull-out force (Shi, [0007, 0012-0013]).

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/23/2022 regarding the rejection of claims 1-2, 4-6, 8, 10, 12-15, 18, 20, 23-24 and 26 as being unpatentable over the disclosure of Baruh in view of Munshi have been fully considered but they are not persuasive for the following reasons:
It is noted that the claim does not require all adjacent pairs of segments to be maintained at a determined included angle, as long as the prior art teaches two or more of adjacent pairs of the segments are maintained at a predetermined included angle, the teaching of the prior art meets the limitation of claim 1.  The Applicants argued that the support assembly of Baruh is not configured to maintain adjacent pairs of solar panels are the fold angles shown in figs. 10 and 15 because gravity would overcome the inherent resistance of the stay 502 to completely unfold the annotated upper-most partially folded panel similarly to the annotated lower-most unfolded panel.  The Applicants’ argument is acknowledged however even if the force of gravity would eventually unfold the annotated upper-most partially folded panel, the support assembly of Baruh is still structurally capable of maintaining adjacent pairs of segments at a determined included angle of less than 180 degrees and greater than 0 degrees in the solar collection arrangement as well as off-setting a collapsing force exerted onto the strip by gravity while in the solar collection arrangement so as to maintain the determined included angle as claimed.  This is because Baruh discloses in paragraph [0069] the winch mechanism of the support assembly includes solenoid brake or mechanical brake that prevents the winch from unwinding.  In other words, if one were to let go of the winch when the solar panels get to the position shown in figs. 10 and 15, the entire collection of solar panels would not slide downward into the stack configuration, which means the support assembly offsets the collapsing force of gravity.  Additionally, even if the annotated upper most partially folded panel was to be completely unfolded, the distance between its lower end and the upper most panel of the completely folded panel in the stack would be too much for all of the intervening panels to be completely folded back into the stack configuration nor would the distance be enough for all of the intervening panels to be completely unfolded; thus, resulting in adjacent pairs of segments being arranged and maintained at determined included angle that is less than 180 degrees and greater than 0 degrees as claimed.  This is analogous to lifting the upper most end of a slinky upward, but not the full extension of the slinky, some part of the slinky would fall back onto the stack but the intervening section, between the upper most end and the upper most section of the stack, would settle into an arrangement having angles between the segments.  
The Applicants further argued that fig. 15 of Baruh does not provide an enabling disclosure of a “support assembly” as claimed because the Baruh intends for all extended panels to completely unfold.  The argument is acknowledged.  However, Baruh’s support system satisfies the claimed support assembly as claimed because the support assembly of Baruh only needs to be structurally capable of establishing and maintain a determined included angle between two or more adjacent pairs of segments (not all adjacent pairs of segments because the claimed does not require all adjacent pairs of segments) and off-setting the collapsing force of gravity to meet the limitation of current claim.  Baruh discloses the winch, which is part of the support system, includes solenoid and/or mechanical break that prevents unwinding, which means if one were to let go of the winch when the top most panel is in the position in fig. 15, the panels would not slide down into the completely folded stack.  This disclosure shows the support assembly of Baruh is configured to off-sett the collapsing force of gravity.  Additionally, even if the top most panel and second panel were completely unfolded due to the force of gravity when one let go of the winch as the panels get to the position shown in fig. 15, the intervening panels between the second panel and the upper most panel of the stack would not be either completely unfolded or completely folded, which means they would settle to intermediate positions between completely unfolded or completely folded that results in adjacent pairs of segments are maintained at a determined included angle that is less than 180 degrees and greater than 0 degrees as claimed.
For the reasons above, Examiner maintains the position that claims 1-2, 4-6, 8, 10, 12-15, 18, 20, 23-24 and 26 are unpatentable over the disclosures of Baruh in view of Munshi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/18/2022